Citation Nr: 9925986	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly Dependency and Indemnity 
Compensation (DIC) based on the need for aid and attendance 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service, reportedly from January 1959 
until his death in March 1974.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of December 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the decision, the RO 
denied the appellant's claim for special monthly DIC based on 
the need for aid and attendance or on account of being 
housebound.  


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case in December 1997.  The RO 
received a private medical record in January 1999.  In 
accordance with the provisions set forth in 38 C.F.R. 
§ 19.37(b) (1998), that evidence was forwarded by the RO to 
the Board.  Accordingly, the Board accepts that evidence.  

Significantly, however, under 38 C.F.R. § 20.1304(c) (1998), 
any pertinent evidence that is received by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless that procedural 
right has been waived in writing by the appellant or 
representative.  Neither the appellant nor her representative 
has submitted such a waiver.  

The Board also notes that the RO has not assigned individual 
disability ratings for the appellant's disabilities.  Such 
ratings are necessary to evaluate the claim for special 
monthly DIC benefits.  Accordingly, in light of the foregoing 
factors, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the 
Supplemental Statement of the Case, and 
determine whether the appellant's claim 
may now be granted.  The evaluation of 
the claim should include the assignment 
of disability ratings for all of the 
appellant's disabilities.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant unless she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


